DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-33 were previously pending and subject to a non-final office action filed on August 1, 2022 (the “August 1, 2022 Non-Final Office Action”).  Following the August 1, 2022 Non-Final Office Action, Applicant amended claims 1, 4, 7, 10, 12, 15, 18, 21, 23, 26, 29, and 32 and canceled claims 6, 17, and 28 in an amendment filed on November 1, 2022 (the “November 1, 2022 Amendment”), see Applicant’s amended claims (pp. 3-8 of the November 1, 2022 Amendment).  Claims 1-5, 7-16, 18-27, and 29-33, as recited in the November 1, 2022 Amendment, are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 5, 2022; September 28, 2022; and October 24, 2022 were considered by the examiner and are in compliance with the provisions of 37 CFR 1.97(c)(2).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 9-13, Rejections under 35 U.S.C. § 101, filed November 1, 2022, with respect to rejections of claim 1-5, 7-16, 18-27, and 29-33 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-5, 7-16, 18-27, and 29-33 are maintained in this office action.
Specifically, Applicant argues that the claims recite an improvement over prior systems, because they recite a specific manner for adjusting not only for the amount of a duration of sleep, but also for a daytime tiredness value that is personal to the feelings/evaluation of the user. See Applicant’s Remarks, at p. 12.  Examiner respectfully disagrees.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as displaying a prompts for guiding a user to input their personal sleep data (i.e., displaying information) and storing a user profile that includes a sleep score for user (i.e., storing information).  Applicant’s claims merely apply conventional computer functions to implement an existing process of displaying and storing sleep related scores.  The Examiner submits that these steps are old and well-known in the medical industry, and Applicant has not identified a technical problem and explained the details of an unconventional technical solution expressed in the claims.  Therefore, the claims are insufficient to show an improvement in personalized health systems and methods.  As such, the claims are deemed to lack limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.
Therefore, the rejections of claims 1-5, 7-16, 18-27, and 29-33 under 35 U.S.C. § 101 are maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 13-19, Rejections under 35 U.S.C. 103 Section, filed November 1, 2022, with respect to rejections of claim 1-5, 7-16, 18-27, and 29-33 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 12, and 23.   Therefore, the combinations of the references previously cited in the August 1, 2022 Non-Final Office Action, is not relied upon to teach the newly amended claim limitations in claim 1, 12, and 23.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-16, 18-27, and 29-33 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-5 and 7-11 are directed to a personal health system for promoting health choices to one or more users, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 12-16 and 18-22 are directed to non-transitory computer-readable medium storing a personal health platform for promoting healthy choices to one or more users, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 23-27 and 29-33 are directed to a method of implementing a personal health system for promoting healthy choices to one or more users, which is also within one of the four statutory categories (i.e., process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 12, and 23 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 1 and claims 12 and 23 include limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, while claim 12 covers the matching non-transitory computer-readable medium and claim 23 covers the matching method.  Specifically, independent claim 1 recites (and claims 12 and 23 substantially recite the following limitations):
A personal health system for promoting healthy choices to one or more users, the personal health system comprising:
	
	at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to:

		generate a graphical user interface with the processor that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user; and

store a user profile for the user on the non-transitory computer-readable media, the user profile including a duration score for the user that is based on the average nightly sleep duration of the user, an adjusted duration score that is based on the daytime tiredness value of the user, a sleep score for the user based on the adjusted duration score, a normalized time to fall asleep value that is based on the time to fall asleep normalized to be within a specified range, a normalized number of times the user wakes value that is based on the number of times the user wakes up a night normalized to be within the specified range, and a normalized daytime nap value that is based on the daytime nap duration normalized to be within the specified range.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., storing sleep score data in a user profile).  That is, other than reciting: (1) a personal health system; (2) at least one computing device including a processor; (3) a non-transitory computer-readable medium; (4) a graphical user interface; and the step of: (5) generating a graphical user interface with the processor that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user, the context of claims 1, 12, and 23 encompasses a concept related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., storing sleep score data in a user profile).
The aforementioned claim limitations described in claims 1, 12, and 23 are analogous to claim limitations directed toward concepts related to a method of organizing human activity, because they merely recite limitations which encompass instructions for storing particular sleep score data in a user profile (i.e., instructions for organizing and storing information in a database).  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 12, and 23 recite an abstract idea that falls within the Certain Methods of Organizing Human Activity category.
Furthermore, Examiner notes that dependent claims 2-5 and 7-11 (and similarly for dependent claims 13-16, 18-22, 24-27, and 29-33) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that dependent claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 merely recite the type of data that is input into the system or rules for increasing or decreasing the duration score and the sleep score (i.e., these steps are deemed to be reasonably part of organizing different types of sleep data that is added to the user profile, because they merely modify the instructions for storing different types of sleep data).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In the present case, for representative independent claim 1 (similar to claims 12 and 23), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A personal health system for promoting healthy choices to one or more users, the personal health system comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
	at least one computing device including a processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory, as evidenced by the Versata Dev. Group, Inc. v. SAP Am., Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), wherein when executed by the processor the personal health platform is operable to:

		generate a graphical user interface with the processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

store a user profile for the user on the non-transitory computer-readable media, the user profile including a duration score for the user that is based on the average nightly sleep duration of the user, an adjusted duration score that is based on the daytime tiredness value of the user, a sleep score for the user based on the adjusted duration score, a normalized time to fall asleep value that is based on the time to fall asleep normalized to be within a specified range, a normalized number of times the user wakes value that is based on the number of times the user wakes up a night normalized to be within the specified range, and a normalized daytime nap value that is based on the daytime nap duration normalized to be within the specified range.

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer devices and software to display and store sleep score data in a user profile), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. V. CLS Bank Int’l – similarly, the additional elements recited in claims 1, 12, and 23 described in the Prong One analysis of Step 2A above, invokes general-purpose computer (i.e., the personal health system, at least one computing device including a processor, a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, and user input module in claims 1, 12, and 23) to perform the commonplace business method for generate a sleep duration score and an overall sleep score based on sleep-related data collected from a user (i.e., a generic sleep scoring program); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface are examples of generic software that are used to tailor information (i.e., the scores).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the step of “guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value”, described in claims 1, 12, and 23, is the equivalent of obtaining information about user’s sleep characteristics, particularly the user’s average nightly sleep duration and a daytime tiredness value; and
				- Selecting information, based on types of information and availability in a power-grid environment, for collection, analysis and display, e.g., see Elec. Power Group, LLC v. Alstom S.A. – similarly, the step directed to “generating a graphical user interface on the device that provides a series of prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user”, described in claims 1, 12, and 23, is the equivalent of collecting certain information for analysis and display.
Thus, the additional elements in independent claims 1, 12, and 23 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  For example, claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 merely recite the type of data that is input into the system or rules for increasing or decreasing the duration score and the sleep score.  As such, the additional elements in dependent claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-5, 7-16, 18-27, and 29-33: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-5, 7-16, 18-27, and 29-33 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the 2019 Revised PEG, claims 1-5, 7-16, 18-27, and 29-33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 12, and 23 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
Specifically, the additional elements of claims 1, 12, and 23, as recited, the personal health system; at least one computing device including a processor; non-transitory computer-readable medium; the graphical user interface; and the step of: “generating a graphical user interface with the processor that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the personal health system; at least one computing device including a processor; non-transitory computer-readable medium; and the graphical user interface, Applicant describes these computer devices and components as the following:
	- Applicant describes the personal health system as comprising “one or more personal health servers 102, one or more user devices 104, a knowledge base database 106, and one or more data sources 108.” See Applicant’s specification as filed on March 25, 2022, p. 10, lines 3-5.  Further, Applicant describes the computing device as being able to be “one or more servers, user devices and/or data sources”, such as “personal computer, a laptop computer, a computer workstation, a server, a datacenter, a mainframe computer, a handheld computer, a personal digital assistant, a cellular/mobile telephone, a smart appliance, a gaming console, a digital camera, a digital camcorder, a camera phone, an iPod®, a video player, a DVD writer/player, a Blu-ray® writer/player, a television, a virtual reality system, a home entertainment system or any other suitable computing device including any network-connected terminal with a screen connected to remote computing, I/O processing and data storage resources.” See Applicant’s specification as filed on March 25, 2022, p. 12, lines 17-18 and p. 13, lines 11-18.  This disclosure shows that the personal health system, non-transitory computer-readable medium, and computing device (and their components including the graphical user interface) for practicing the claimed invention may be any generic computer device with basic integrated circuits and generic computer components, such as a memory, processor, and storage device.  Therefore, Applicant’s specification demonstrates that the personal health system; at least one computing device including a processor; non-transitory computer-readable medium; and graphical user interface, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).
Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
		- Regarding the steps directed to: “generating a graphical user interface with the processor that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user”, described in claims 1, 12, and 23 - The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed “generating a graphical user interface with the processor that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration, a time to fall asleep, a number of times the user wakes up a night, a daytime nap duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user”, are similarly deemed to be to be well-understood, routine, and conventional activity in the medical field, because it also represents the receipt and transmission of data (i.e., receiving and transmitting the user’s personal characteristic data, particularly how much sleep the user gets on an average night and the user’s level of tiredness during the day) over a network.
Thus, taken alone, the additional elements of claims 1, 12, and 23 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: determine a sleep duration score for a user based on the user’s average nightly sleep duration; adjust the sleep duration score based on the user’s level of tiredness during the daytime; and generate a sleep score based on the adjusted sleep duration score).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 12, and 23 do not amount to significantly more than the above-identified abstract idea, and claims 1, 12, and 23 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-5, 7-11, 13-16, 18-22, 24-27, and 29-33 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-5, 7-16, 18-27, and 29-33 do not amount to significantly more than the above-identified abstract idea, and claims 1-5, 7-16, 18-27, and 29-33 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Flower et al. (Pub. No. US 2014/0076318), as modified in view of:
- Mills et al. (Pub. No. US 2014/0114680);
- Shouldice et al. (Pub. No. US 2016/0151603); and
- Crow et al. (Pub. No. US 2019/0099582).

Regarding claims 1, 12, and 23,
		- Flower teaches:
			- personal health system for promoting healthy choices to one or more users, the personal health system comprising: at least one computing device including a processor and a non-transitory computer readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to (as described in claim 1); a non-transitory computer-readable medium storing a personal health platform for promoting healthy choices to one or more users, wherein when executed by a processor the personal health platform is operable to (as described in claim 12); and method of implementing a personal health system for promoting healthy choices to one
or more users, the method comprising: with at least one computing device (as described in claim 23) (Flower, paragraphs [0034] and [0038]; Paragraph [0034] teaches a method of treating a patient for sleep disordered breathing (i.e., a method of implementing a personal health system) including the use of a flow generator.  Paragraph [0038] teaches a sleep disordered breathing treatment system (i.e., a personal health system).  Paragraph [0038] further teaches a computer-readable storage device (i.e., a non-transitory computer readable medium) which stores computer-executable process steps for altering one or more treatment algorithms.  A processor (i.e., coupled to a processor) is operatively connected to the user interface and the storage device.  When a patient provides a patient input into the system via the user interface, the processor is configured to execute the computer-executable process steps (i.e., the processor is operable to perform the steps) by which the one or more treatment algorithms are adjusted according to the patient input.):
				- generating a graphical user interface on the device that provides a series of digital prompts guiding a user to input personal characteristics of the user, the personal characteristics including a time to fall asleep, a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user (as described in claims 1, 12, and 23) (Flower, paragraphs [0033] and [0118]; Paragraph [0033] teaches that the flow generator comprises a user interface (i.e., a user input module) having an adjustment device comprising a knob, one or more buttons, a lever, or the like, and a number of settings that correspond to sleep ratings (e.g., a good night’s sleep, a bad night's sleep, tired (i.e., a daytime tiredness value), awake, etc.) (i.e., personal characteristics of the user).  The adjustment device is readily accessible on the flow generator for use by the patient.  The adjustment device includes a first setting which transmits data to a control algorithm of the flow generator corresponding to the patient having slept well and a second setting which transmits data to the control algorithm corresponding to the patient having slept badly.  Paragraph [0118] also teaches that the patient may be quizzed at the end of each sleep session (i.e., guiding the user), at a predetermined time during the day, and/or before commencement of the next session, to provide subjective data concerning sleep quality and sleepiness i.e., guiding the user to input personal characteristics of the user, including a daytime tiredness value that indicates how tired the user feels as evaluated by the user).  This feedback may conveniently be collected using the graphical interface and controls of the flow generator (i.e., a user input module).  Paragraph [0118] teaches that the questions may, for example, be similar to those used in the Epworth Sleepiness Scale (i.e., a series of digital prompts that guide a user to input personal characteristics related to the user’s sleep).);
				- store a user profile for the user on the non-transitory computer-readable media, the user profile including a duration score for the user that is based on the nightly sleep duration of the user (similar to the limitation described in claims 1, 12, and 23) (Flower, paragraphs [0126] and [0154]; Paragraph [0126] teaches that the optimum duration [of sleep] may initially be set at 8 hours.  However, this may be altered as the algorithm learns the optimum duration for the individual patient.  The table under paragraph [0126] teaches that different durations have different scores.  For example, a duration of “Optimum less 2+ hours” amounts to a score of 0; a duration of “Optimum less (2-1) hours” amounts to a score of 3; a duration of “Optimum less (1-0) hours” amounts to a score of 6; a duration of “Optimum” amounts to a score of 10; a duration of “Optimum +(0-1) hours” amounts to a score of 9; and a duration of “Optimum +(1-2) hours” amounts to a score of 7 (i.e., determining a duration score for the user based on the nightly sleep duration of the user).  Paragraph [0154] teaches that the input may include, for example, sleep session data in the form of one or more physiological parameters of the patient indicative of the patient’s sleep quality during the sleep session), a subjective evaluation of sleep quality made by the patient, etc.; patient profile data (i.e., storing a user profile, where the profile includes a sleep score); etc.);
- adjusting the duration score based on the daytime tiredness value of the user thereby generating and adjusted duration score (as described in claims 1, 12, and 23) ((Flower, paragraphs [0126] and [0141]; Paragraph [0126] teaches that the optimum duration [of sleep] may initially be set at 8 hours (i.e., initially, the original duration score for 8 hours will be 10 – Table under paragraph [0126]).  However, this may be altered as the algorithm learns the optimum duration for the individual patient (i.e., the original duration score for 8 hours may be adjusted depending on what the algorithm determines is the optimum sleep duration for each individual patient, which incorporates the user’s feedback about the user’s level of tiredness).  For example, paragraph [0141] further teaches that as the patient’s treatment continues, the optimal values for calculation of the scores for the measured sleep session parameters may be modified by correlation of the subjective data results against the physiological data for the previous sleep session or sessions, as the system evolves to "learn" the exact criteria that corresponds to healthy sleep for the individual patient. For example, if it becomes apparent that the patient feels best the next day after 7 hours sleep rather than 8 hours, the duration scores will be modified to set 7 hours as the optimal duration for that patient (i.e., the original duration scores for different durations of sleep may be adjusted depending on what the algorithm determines is the optimum sleep duration for each individual patient, which incorporates the user’s feedback about the user’s level of tiredness).); and
- generating a sleep score for the user based on the adjusted duration score (as described in claims 1, 12, and 23) (Flower, paragraphs [0122], [0143], and [0146]; Paragraph [0122] teaches that in calculating the sleep quality score (i.e., the sleep score for the user), the parameters of duration (i.e., the sleep score is based on the duration scores), fragmentation, sleep structure, AHI, sleep latency, and/or snore results may be used.  For example, paragraph [0146] teaches that the sleep quality index may be displayed in any form which will be readily understood by the patient, for example, as a score out of 10 or 100 (i.e., generating a sleep score), or as a rating out of 5 stars, as a graph, a row of lights, as different colors, etc.  Paragraph [0143] teaches that if the correlation of measured data and feedback data shows that the patient is particularly tolerant, or intolerant, of one of the component factors discussed above, the weighting of that parameter in calculation of the sleep quality index may be modified accordingly (i.e., the sleep score may be based on adjusted scores for the parameters, such as adjusted scores for the duration).  Thus, it will be appreciated that in certain example embodiments, the calculation of sleep quality scores may be adjusted over time by varying the relative weightings and/or presence of certain variables (i.e., the generated sleep score is based on the adjusted duration scores).).
		- While Flower teaches a system, non-transitory computer readable medium, and method for treating a patient for sleep disordered breathing, comprising “providing a user input module that guides the user to input personal characteristics of the user” related to the user’s sleep data, Flower does not explicitly teach a personal health system, non-transitory computer-readable medium, and method, comprising: 
			- providing a user input module that guides a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration (as described in claims 1, 12, and 23);
- the personal characteristics including a time to fall asleep and a number of times the user wakes up a night (as described in claims 1, 12, and 23); and
			- the sleep score for the user is based on normalized time to fall asleep value that is based on the time to fall asleep normalized to be within a specified range, a normalized number of times the user wakes value that is based on the number of times the user wakes up a night normalized to be within the specified range, and a normalized daytime nap value that is based on the daytime nap duration normalized to be within the specified range (as described in claims 1, 12, and 23).
- However, in analogous art of interactive health assessment systems and methods, Mills teaches a system, non-transitory computer readable medium, and method, comprising:
			- providing a user input module that guides a user to input personal characteristics of the user, the personal characteristics including an average nightly sleep duration and a daytime tiredness value, wherein the daytime tiredness value indicates how tired the user feels during daytime as evaluated by the user (as described in claims 1, 12, and 23) (Mills, paragraphs [0073] and [0085]; Paragraph [0085] teaches that in a question display concerning sleep, the application may be configured to provide the user with a question concerning the typical amount and quality of sleep the user receives in an average night (i.e., providing a user input module that guides the user to input personal characteristics of the user related to the user’s sleep).  For example, in one embodiment, the user may be asked to indicate the average number of hours the user sleeps each night (i.e., the personal characteristics includes an average nightly sleep duration), and how the user feels upon awakening.  Prior to or concurrently with providing the user with a sleep related question, the application may be configured to provide the user with commentary regarding the question.  Such commentary may seek to inform the user of the effects that sleep has on the user’s health, work productivity, eating habits, exercise, and mood, among other considerations.  In a response display to the sleep question, the user may be provided with a drop-down menu, data field, or other means to enter the number of hours the user sleeps in an average night (i.e., the user inputs their average nightly sleep duration).  The response display, in some embodiments, may be separated into weekday/weekend sleep amounts.  Further, the response display may provide the user with options from which to select, indicating how the user feels upon awakening.  These options may include, for example, feeling as if the user has not slept at all, feeling very tired (i.e., the user inputs their daytime tiredness value which indicates how tired the user feels during the daytime as evaluated by the user) and wanting more sleep, feeling refreshed, or feeling energized.  Paragraph [0073] teaches that these features are beneficial for helping to improve sleep difficulties.).
Therefore, it would have been obvious to one of ordinary skill in the art of interactive health assessment systems and methods at the time of the effective filing date of the claimed invention to modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, to incorporate a step and feature directed to collecting a person’s sleep characteristics data, including the average number of hours that the user sleeps each night, and whether the user feels tired, refreshed, or energized when they are awake, as taught by Mills, in order to help to improve sleep difficulties. See Mills, paragraph [0073]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for measuring and managing sleep, Shouldice teaches a system and method, comprising:
			- the personal characteristics including a time to fall asleep and a number of times the user wakes up a night (as described in claims 1, 12, and 23) (Shouldice, paragraphs [0374] and [0375], Table SS after paragraph [0374]; Table SS after [0374] teaches that factors that contribute to the sleep score include Wake after sleep onset (WASO) time (i.e., the personal characteristics include a number of times the user wakes up a night) and sleep onset (time to fall asleep) (i.e., the personal characteristics include a time to fall asleep).  Paragraph [0375] teaches that the user’s sleep score may be based on: wake during the night: a maximum of 10/100 towards the sleep score (i.e., the personal characteristics include a number of times the user wakes up a night); and sleep onset (time to fall asleep): a maximum of 5/100 towards the sleep score (i.e., the personal characteristics include a time to fall asleep).); and
			- the sleep score for the user is based on normalized time to fall asleep value that is based on the time to fall asleep normalized to be within a specified range and a normalized number of times the user wakes value that is based on the number of times the user wakes up a night normalized to be within the specified range (as described in claims 1, 12, and 23) (Shouldice, paragraphs [0098], [0196], [0374], and [0375], Table SS after paragraph [0374];  Paragraph [0098] teaches that the sleep score may include a total having a plurality of component values, each component value determined with a function of a measured sleep factor and a predetermined normative value for the sleep factor (i.e., normalizing the sleep characteristics used to determine the sleep score).  The function may include a weighting variable varying between 0 and 1 and wherein the weighting is multiplied by the predetermined normative value (i.e., normalizing the sleep characteristics used to determine the sleep score).  The function of at least one sleep factor for determining a component value may be an increasing function of the measured sleep factor such as when the at least one sleep factor is one of total sleep time, deep sleep time, REM sleep time and light sleep time.  Paragraph [0098] further teaches that the function of at least one sleep factor for determining a component value may be a decreasing function of the measured sleep factor, such as, when the at least one sleep factor is one of sleep onset time and wake after sleep onset time (i.e., normalized values for the time that the user falls asleep and a number of times the user wakes up during the night).  Table SS after [0374] teaches that factors that contribute to the sleep score include Wake after sleep onset (WASO) time (i.e., the personal characteristics include a number of times the user wakes up a night) and sleep onset (time to fall asleep) (i.e., the personal characteristics include a time to fall asleep).  Paragraph [0375] teaches that the user’s sleep score may be based on: wake during the night: a maximum of 10/100 towards the sleep score (i.e., the normalized value for the number of times the user wakes up a night is within a specified range); and sleep onset (time to fall asleep): a maximum of 5/100 towards the sleep score (i.e., the normalized value for the time to fall asleep is within a specified range).  Paragraph [0196] teaches that these features are beneficial for generating sleep related output as well personalized recommendations, such as regarding the user’s day and evening routines, and connection to various information resources, in order to help improve the user’s sleep environment and habits.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for measuring and managing sleep at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of Mills, to incorporate steps and features directed to determining a sleep score with normalized values for the time the user falls asleep and the number of times the user wakes up during the night, as taught by Shouldice, in order to generate sleep related output as well personalized recommendations, such as regarding the user’s day and evening routines, and connection to various information resources, in order to help improve the user’s sleep environment and habits. See Shouldice, paragraph [0196]; see also MPEP § 2143 G.
		- Still further, in analogous art of sleep performance systems and methods, Crow teaches a system and method, wherein:
			- the personal characteristics include a daytime nap duration (as described in claims 1, 12, and 23); and the sleep score for the user is based on a normalized daytime nap value that is based on the daytime nap duration normalized to be within the specified range (as described in claims 1, 12, and 23) (Crow, paragraph [0158]; Paragraph [0157] teaches that the system can keep track of a user’s behaviors and monitor the various effects that these behaviors have on the user’s sleep.  The behaviors can include good and/or bad activities (also referred to individually and collectively as influencers/sleep factors).  Positive (or good) influencers can positively affect a user’s sleep.  Positive influencers can manifest in one or more of a user's sleep performance scores, for example, by increasing the score (i.e., the sleep score), and paragraph [0157] also teaches that, negative (or bad) influencers can negatively affect a user’s sleep.  Negative influencers can manifest in one or more of a user’s sleep performance scores, for example, by decreasing the score.  Paragraph [0158] teaches that influencers [i.e., personal characteristics that affect a user’s sleep] can include factors such as audio stimulation, visual stimulation, cranial electrical stimulation, exercise, caffeine, alcohol, stress, quiet time, marijuana, coffee, tea, breathing exercises, meditation, listening to music, naps (e.g., time and duration of naps) (i.e., the sleep score is based on personal characteristic that includes a daytime nap duration), diet, time of dinner (e.g., late dinner), nicotine, TV in bed, sugar, heavy/spicy foods, consistent bed time, bedtime tea, water, ear plugs/white noise, bath/shower, sleep medications, room temperature, flu/sick, jet lag, drank alcohol, complex carbohydrates before bed, melatonin, glass of water before bed, light meal, shower/bath before bed, TV before bed, computer/phone before bed, weather, or any combination thereof.  Paragraph [0158] further teaches that this feature is beneficial for enabling a user to add their own factors/behaviors/influencers such that the influencer list can be partly or completely determined by user input.).
Therefore, it would have been obvious to one of ordinary skill in the art of sleep performance systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills and Shouldice, to incorporate a step and feature directed to collecting a person’s sleep characteristics data, including the time and duration of any naps the user has taken and using this data to affect the person’s sleep score, as taught by Crow, in order to enable a user to add their own factors/behaviors/influencers such that the influencer list can be partly or completely determined by user input. See Crow, paragraph [0158]; see also MPEP § 2143 G.

Claims 2-4, 13-15, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Flower et al. (Pub. No. US 2014/0076318), as modified in view of: Mills et al. (Pub. No. US 2014/0114680); Shouldice et al. (Pub. No. US 2016/0151603); and Crow et al. (Pub. No. US 2019/0099582), as applied to claims 1, 12, and 23 above, and further in view of:
- Grabowski (Pub. No. US 2018/0192136).

Regarding claims 2, 13, and 24,
		- The combination of: Flower, as modified in view of: Mills; Shouldice; and Crow, teaches the limitations of: claim 1 (which claim 2 depends on); claim 12 (which claim 13 depends on); and claim 23 (which claim 24 depends on), as described above.
		- The combination of: Flower, as modified in view of: Mills; Shouldice; and Crow, does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
			- the adjusting of the duration score comprises doubling the duration score if the tiredness value is within a first range indicating that the user is not very tired during the daytime (as described in claims 2, 13, and 24).
- However, in analogous art of systems and methods for generating index values or scores, Grabowski teaches a system and method, wherein:
- the adjusting of the duration score comprises doubling the duration score if a value is within a first range (similar to the limitation described in claims 2, 13, and 24) (Grabowski, paragraph [0038]; Paragraph [0038] teaches that a negative change in index value of 50 has the same effect (e.g., halving) as a positive change in the index value of 100 (e.g., doubling) (i.e., doubling the score if a value is within a first range).).
It would have been obvious to one of ordinary skill in the at the time of the  effective filing date of the claimed invention further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; and Crow, to incorporate the step and feature directed to doubling a score if a value is within a first range, as taught by Grabowski in order to achieve the claimed invention, in the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower.  As described in Grabowski, doubling an index value based on a positive change to a parameter (see Grabowski, paragraph [0038]) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art of personal health systems and methods would have been capable of applying this known method of enhancement in the same way to the system, non-transitory computer-readable medium, and method for treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; and Crow, in order to “double the duration score if the tiredness value is within a first range indicating that the user is not very tired during the daytime”; and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.

Regarding claims 3, 14, and 25,
		- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, teaches the limitations of: claim 2 (which claim 3 depends on); claim 13 (which claim 14 depends on); and claim 24 (which claim 25 depends on), as described above.
- Grabowski further teaches a system and method, wherein:
- the adjusting of the duration score comprises halving the duration score if the value is within a second range (similar to the limitation described in claims 3, 14, and 25) (Grabowski, paragraph [0038]; Paragraph [0038] teaches that a negative change in index value of 50 has the same effect (e.g., halving) (i.e., halving the score if the value is within a second range) as a positive change in the index value of 100 (e.g., doubling).).
It would have been obvious to one of ordinary skill in the at the time of the effective filing date of the claimed invention further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, to incorporate the step and feature directed to halving a score if the value is within a second range, as taught by Grabowski in order to achieve the claimed invention, in the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower.  As described in Grabowski, halving an index value based on a negative change to a parameter (see Grabowski, paragraph [0038]) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art of personal health systems and methods would have been capable of applying this known method of enhancement in the same way to the system, non-transitory computer-readable medium, and method for treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, in order to “halve the duration score if the tiredness value is within a second range indicating that the user is at least very tired during the daytime”; and the results would have been predictable to one of ordinary skill in the art. See MPEP § 2143 C.

Regarding claims 4, 15, and 26,
		- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, teaches the limitations of: claim 3 (which claim 4 depends on); claim 14 (which claim 15 depends on); and claim 25 (which claim 26 depends on), as described above.
		- Crow further teaches a system and method, wherein:
- the personal characteristics include a sleep medication status (as described in claims 4, 15, and 26) (Crow, paragraph [0158]; Paragraph [0158] teaches that influencers [i.e., personal characteristics that affect a user’s sleep] can include factors such as audio stimulation, visual stimulation, cranial electrical stimulation, exercise, caffeine, alcohol, stress, quiet time, marijuana, coffee, tea, breathing exercises, meditation, listening to music, naps (e.g., time and duration of naps), diet, time of dinner (e.g., late dinner), nicotine, TV in bed, sugar, heavy/spicy foods, consistent bed time, bedtime tea, water, ear plugs/white noise, bath/shower, sleep medications (i.e., the personal characteristics include a sleep medication status), room temperature, flu/sick, jet lag, drank alcohol, complex carbohydrates before bed, melatonin, glass of water before bed, light meal, shower/bath before bed, TV before bed, computer/phone before bed, weather, or any combination thereof.).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, described in the analyses of the obviousness rejections of claims 1-3, 12-14, and 23-25 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 5, 7, 16, 18, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Flower et al. (Pub. No. US 2014/0076318), as modified in view of: Mills et al. (Pub. No. US 2014/0114680); Shouldice et al. (Pub. No. US 2016/0151603); Crow et al. (Pub. No. US 2019/0099582); and Grabowski (Pub. No. US 2018/0192136), as applied to claims 4, 15, and 26 above, and further in view of:
- Youngblood et al. (Pub. No. US 2018/0110960).

Regarding claims 5, 16, and 27,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, teaches the limitations of: claim 4 (which claim 5 depends on); claim 15 (which claim 16 depends on); and claim 26 (which claim 27 depends on), as described above.
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
		- the time to fall asleep indicates how long the user takes to fall asleep and the sleep medication status indicates whether the user currently uses medication for falling asleep (as described in claims 5, 16, and 27).
	- However, in analogous art of sleep promotion systems and methods, Youngblood teaches a system and method, wherein:
		- the time to fall asleep indicates how long the user takes to fall asleep and the sleep medication status indicates whether the user currently uses medication for falling asleep (as described in claims 5, 16, and 27) (Youngblood, paragraphs [0131] and [0136]; Paragraph [0131] teaches that the medical history includes caffeine consumption, alcohol consumption, tobacco consumption, use of prescription sleep aids and/or other medications (i.e., a sleep medication status that indicates whether the user currently uses medication for falling asleep), blood pressure, restless leg syndrome, narcolepsy, headaches, heart disease, sleep apnea, depression, stroke, diabetes, insomnia, anxiety or post-traumatic stress disorder (PTSD), and/or neurological disorders.  Paragraph [0136] teaches that the  historical subjective data 738 includes information regarding sleep and/or stress.  In one embodiment, the information regarding sleep is gathered from manual sleep logs (e.g., Pittsburgh Sleep Quality Index).  The manual sleep logs include, but are not limited to, a time sleep is first attempted, a time to fall asleep (i.e., the time when sleep is first attempted until the time to fall asleep is indicative of how long it takes for the user to fall asleep), a time of waking up, hours of sleep, number of awakenings, times of awakenings, length of awakenings, perceived sleep quality, and use of medications to assist with sleep (i.e., a sleep medication status that indicates whether the user currently uses medication for falling asleep). Paragraph [0020] teaches that these features are beneficial for advantageously enabling a user to more fully control and optimize his or her personal sleeping behavior.).
Therefore, it would have been obvious to one of ordinary skill in the art of sleep promotion systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; and Grabowski, to incorporate a step and feature directed to collecting a person’s sleep characteristics data, including the time that the person falls asleep, the number of times the person wakes up during the night, and whether the person is taking any prescription sleep aids or other medications, as taught by Youngblood, in order to enable a user to more fully control and optimize his or her personal sleeping behavior. See Youngblood, paragraph [0020]; see also MPEP § 2143 G.

Regarding claims 7, 18, and 29,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; and Youngblood, teaches the limitations of: claim 5 (which claim 7 depends on); claim 16 (which claim 18 depends on); and claim 27 (which claim 29 depends on), as described above.
	- Shouldice further teaches a system and method, wherein:
		- the sleep score is further based on a combination of the normalized time to fall asleep value, the normalized daytime nap value and the normalized number of times the user wakes value (as described in claims 7, 18, and 29) (Shouldice, paragraph [0098]; Paragraph [0098] teaches that the sleep score may include a total having a plurality of component values, each component value determined with a function of a measured sleep factor and a predetermined normative value for the sleep factor (i.e., each of the factors may be normalized values).  The function may include a weighting variable varying between 0 and 1 and wherein the weighting is multiplied by the predetermined normative value (i.e., examples of how the normalized values affect the sleep score).).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; and Youngblood, described in the analyses of the obviousness rejections of claims 1-5, 12-16, and 23-27 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 8, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Flower et al. (Pub. No. US 2014/0076318), as modified in view of: Mills et al. (Pub. No. US 2014/0114680); Shouldice et al. (Pub. No. US 2016/0151603); Crow et al. (Pub. No. US 2019/0099582); Grabowski (Pub. No. US 2018/0192136); and Youngblood et al. (Pub. No. US 2018/0110960), as applied to claims 7, 18, and 29 above, and further in view of:
- Benson et al. (Pub. No. US 2015/0164409).

Regarding claims 8, 19, and 30,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; and Youngblood, teaches the limitations of: claim 7 (which claim 8 depends on); claim 18 (which claim 19 depends on); and claim 29 (which claim 30 depends on), as described above.
		- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; and Youngblood, does not explicitly teach a system, non-transitory computer-readable medium, and method, wherein:
		- the personal health platform is operable to lower the sleep score based on the sleep medication status indicating that the user currently uses medication for falling asleep (as described in claims 8, 19, and 30).
	- However, in analogous art of sleep systems and methods, Benson teaches a system and method, wherein:
		- the personal health platform is operable to lower the sleep score based on the sleep medication status indicating that the user currently uses medication for falling asleep (as described in claims 8, 19, and 30) (Benson, paragraphs [0283] and [0400]; Paragraph [0400] teaches that the display screen 2000 of FIG. 20 allows a user to input information relevant to a recent sleep session.  This information may include, for example, an overall rating of the sleep session (as determined by the user), an indication of whether the user consumed alcohol, exercised late, consumed caffeine, consumed food late at night, was on medication (i.e., a sleep medication status), watched television before bed, used their mobile device immediately before bed, felt stressed, uses a continuous positive airway pressure (CPAC) device, etc.  In at least some embodiments, the mattress monitoring application 1290 may cause the processor to correlate such information with nights where the occupant had poor sleep quality (as reflected by the sleep quality score) (i.e., lowering the sleep score based on the sleep medication status) and/or when the occupant suffered from a sleep disorder.  Paragraph [0283] teaches that this feature is beneficial for distinguishing between conditions that affect sleep quality.).
Therefore, it would have been obvious to one of ordinary skill in the art of sleep systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; and Youngblood, to incorporate a step and feature directed to lowering sleep quality score based on the whether the user is taking a medication, as taught by Benson, in order to distinguish between conditions that affect sleep quality. See Benson, paragraph [0283]; see also MPEP § 2143 G.

Claims 9, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Flower et al. (Pub. No. US 2014/0076318), as modified in view of: Mills et al. (Pub. No. US 2014/0114680); Shouldice et al. (Pub. No. US 2016/0151603); Crow et al. (Pub. No. US 2019/0099582); Grabowski (Pub. No. US 2018/0192136); and Youngblood et al. (Pub. No. US 2018/0110960); and Benson et al. (Pub. No. US 2015/0164409), as applied to claims 8, 19, and 30 above, and further in view of:
- Lazarus et al. (Pub. No. US 2019/0008577).

Regarding claims 9, 20, and 31,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; and Benson, teaches the limitations of: claim 8 (which claim 9 depends on); claim 19 (which claim 20 depends on); and claim 30 (which claim 31 depends on), as described above.
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; and Benson, does not explicitly teach a system, non-transitory computer-readable medium, and method, further comprising:
		- assigning a sleep condition to the user based on the sleep score of the user (as described in claims 9, 20, and 31).
	- However, in analogous art of systems and methods for treating sleep disorders, Lazarus teaches a system and method, further comprising:
		- assigning a sleep condition to the user based on the sleep score of the user (as described in claims 9, 20, and 31) (Lazarus, paragraph [0065]; Paragraph [0065] teaches that the patient can have a calculated risk score for (i) determining a sleep disorder status (e.g., diagnosis, severity, etc.) (i.e., assigning a sleep condition to the user based on the user’s sleep score) or (ii) the prediction of developing a sleep disorder that is above a threshold sleep disorder risk score.  Paragraph [0065] teaches that this feature is beneficial for indicating a likelihood of a sleep disorder diagnosis.).
Therefore, it would have been obvious to one of ordinary skill in the art of sleep systems and methods at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; and Benson, to incorporate a step and feature directed to using the calculated sleep score to determine a sleep disorder status for a patient, as taught by Lazarus, in order to indicate a likelihood of a sleep disorder diagnosis. See Lazarus, paragraph [0065]; see also MPEP § 2143 G.

Claims 10, 11, 21, 22, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Flower et al. (Pub. No. US 2014/0076318), as modified in view of: Mills et al. (Pub. No. US 2014/0114680); Shouldice et al. (Pub. No. US 2016/0151603); Crow et al. (Pub. No. US 2019/0099582); Grabowski (Pub. No. US 2018/0192136); and Youngblood et al. (Pub. No. US 2018/0110960); Benson et al. (Pub. No. US 2015/0164409); and Lazarus et al. (Pub. No. US 2019/0008577), as applied to claims 9, 20, and 31 above, and further in view of:
- Molina (Pub. No. US 2020/0205728).

Regarding claims 10, 21, and 32,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; Benson; and Lazarus, teaches the limitations of: claim 9 (which claim 10 depends on); claim 20 (which claim 21 depends on); and claim 31 (which claim 32 depends on), as described above.
	- Youngblood teaches a system and method, further comprising:
		- a health knowledge base stored on the non-transitory computer-readable medium and including a plurality of tuples that each include a tuple condition (as described in claims 10, 21, and 32) (Youngblood, paragraph [0131]; Paragraph [0131] teaches that the user profile 736 stores stress reduction and sleep promotion system preferences and information about the user, including but not limited to, age, weight, height, gender, medical history (e.g., sleep conditions, medications, diseases) (i.e., storing sleep conditions and diseases is the equivalent of a knowledge based that is stored on the non-transitory computer-readable medium and includes a plurality of tuples that each include a condition that the user is able to have).).
	- Lazarus teaches a system and method, further comprising:
		- a health knowledge base stored on the non-transitory computer-readable medium and including a factor that affects the condition (as described in claims 10, 21, and 32) (Lazarus, paragraph [0030]; Paragraph [0030] teaches that certain risk factors have been identified that may make an individual more likely (e.g., increase a risk) to develop a sleep disorder during their lifetime.  For example, some identified risk factors for increasing a likelihood of developing a sleep disorder include having a family history and/or personal history of a sleep disorder, depression, an anxiety disorder or other mental illness, experiencing adverse life events (e.g., illness, abuse, loss of a loved one, unemployment, psychological trauma, etc.), having experienced prior traumatic events, being a childhood survivor of abuse, experiencing trauma during childhood, experiencing parental loss or separation, having a history of substance abuse, having a history of eating disorder, experiencing a difficult relationship, being in a stressful situation, experiencing a major life change, experiencing an extended period of stress (e.g., chronic stress), a smoker, and physically inactive, among others (i.e., factors that affect a sleep condition).).
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; Benson; and Lazarus, does not explicitly teach a system, non-transitory computer-readable medium, and method, further comprising:
		- a health knowledge base stored on the non-transitory computer-readable medium and including a relationship that defines how the factor affects the condition (as described in claims 10, 21, and 32).
	- However, in analogous art of systems and methods for optimizing sleep and calculating a sleep score, Molina teaches a system and method, comprising:
		- a health knowledge base stored on the non-transitory computer-readable medium and including a relationship that defines how the factor affects the condition (as described in claims 10, 21, and 32) (Molina, paragraphs [0034], [0060], and FIG. 3; Paragraph [0060] teaches that Figure 3 is an illustrative diagram describing a relationship between total sleep time and a corresponding sleep score point deduction, in accordance with various embodiments (i.e., a relationship that defines how a factor affects the user’s sleep score, i.e., sleep condition).  In FIG. 3, an exemplary graph 300 is shown describing the relationship between a total sleep time (“TST”) for a user and a sleep score point deduction value.  Paragraph [0034] teaches that this feature is beneficial for calculating a sleep score from objective factors.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for optimizing sleep and calculating a sleep score at the time of the effective filing date of the claimed invention to further modify the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; Benson; and Lazarus, to incorporate a step and feature directed to describing a relationship between a sleep factor and the user’s corresponding sleep score for the user’s sleep condition, as taught by Molina, in order to calculate a sleep score from objective factors. See Molina, paragraph [0034]; see also MPEP § 2143 G.

Regarding claims 11, 22, and 33,
	- The combination of: Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; Benson; Lazarus; and Molina, teaches the limitations of: claim 10 (which claim 11 depends on); claim 21 (which claim 22 depends on); and claim 32 (which claim 33 depends on), as described above.
		- Crow further teaches a system and method, wherein:
			- the personal health platform is operable to determine a set of the tuples whose tuple condition matches the sleep condition assigned to the user, and generate a recommendation for the user based on at least one of the set, wherein the recommendation identifies the factors of the at least one of the set and whether to increase or decrease each of the factors (as described in claims 11, 22, and 33) (Crow, paragraphs [0091] and [0124]; Paragraph [0091] teaches that the system and method can collect sleep data, analyze sleep data, determine one or more sleep performance metrics (i.e., determining a set of tuples whose tuple condition matches the sleep condition assigned to the user), make recommendations to improve the quality and/or quantity of a user’s sleep (i.e., generating a recommendation for the user based on the user’s sleep condition), or any combination thereof.  For example, paragraph [0091] further teaches that the systems and methods disclosed can recommend ways to improve sleep performance based on a value and/or property of one or more of the determined metrics (i.e., the recommendation identifies factors that are relevant to the user’s sleep condition).  The systems and methods disclosed can determine objective and trackable measures of sleep (e.g., metrics associated with sleep quality and/or sleep quantity) that can be used as decision thresholds when making sleep improvement recommendations.  The recommendations can be designed to improve sleep quality and/or sleep quantity.  The recommendations can include advice, encouragement, constructive criticism, audio stimulation, visual stimulation, cranial electrical stimulation, or any combination thereof.  For example, paragraph [0124] teaches that system 10 can determine a user's optimum sleeping temperature and suggest a sleeping temperature for the user, for example, from about 60 degrees Fahrenheit to about 85 degrees Fahrenheit, including every 1 degree increment within this range (i.e., the recommendation suggests whether to increase or decrease each factor).  For example, the system 10 (e.g., the data display device 10) can make suggestions such as “we suggest a sleeping temperature of 71 degrees Fahrenheit” or “we suggest a sleeping temperature of 78 degrees Fahrenheit.”).
The motivations and rationales for modifying the system, non-transitory computer-readable medium, and method treating a patient for sleep disordered breathing taught by Flower, as modified in view of: Mills; Shouldice; Crow; Grabowski; Youngblood; Benson; Lazarus; and Molina, described in the analyses of the obviousness rejections of claims 1-5, 7-10, 12-16, 18-21, 23-27, and 29-32 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686